Citation Nr: 0908991	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-29 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, 
to include obstructive sleep apnea, including as secondary to 
service-connected PTSD.

3.  Entitlement to service connection for a skin disorder, to 
include chloracne, including as due to exposure to 
herbicides.

4.  Entitlement to service connection for purpura, including 
as secondary to service-connected Grover's disease. 

5. Entitlement to service connection for right hip disorder, 
including as due to exposure to herbicides.

6.  Entitlement to service connection for bilateral 
neuropathy of the feet, including as due to exposure to 
herbicides.

7.  Entitlement to an initial disability rating in excess of 
10 percent for Grover's disease.

8.  Entitlement to an initial disability rating in excess of 
30 percent for PTSD prior to September 12, 2005, and in 
excess of 50 percent thereafter.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Veteran appeared and testified at a videoconference 
hearing held before the undersigned Acting Veterans Law Judge 
in February 2008.

The Board notes that the issues certified included 
entitlement to a disability rating greater than 50 percent 
for PTSD and to an earlier effective date prior to September 
12, 2005, for the grant of 50 percent disability rating for 
PTSD.  After reviewing the record, however, the Board finds 
that the statement submitted by the Veteran on September 12, 
2005 (which the RO found to be a new claim) is a Notice of 
Disagreement as to the 30 percent initial disability rating 
assigned in the March 2005 rating decision that granted 
service connection for PTSD.  These issues have therefore 
been combined and recharacterized as listed above.

The Veteran submitted additional evidence in February 2008, 
with a waiver of his right to have that evidence reviewed by 
the agency of original jurisdiction prior to the Board's 
review.  Therefore, appellate review may continue. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issues 4, 8 and 9 listed above are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension is not proximately due to, a 
result of or aggravated by his service-connected PTSD; nor is 
it otherwise related to service.

2.  The Veteran's obstructive sleep apnea is not proximately 
due to, a result of or aggravated by his service-connected 
PTSD; nor is it otherwise related to service.

3.  There is no medical evidence supporting a finding that 
the Veteran currently has chloracne, but the evidence 
establishes that the Veteran has sebaceous hyperplasia that 
had its onset in service.

4.  The Veteran's right hip arthritis is not related to 
service, including exposure to herbicides in the Republic of 
Vietnam or scarlet fever.

5.  The Veteran's bilateral foot neuropathy is not related to 
service, including exposure to herbicides in the Republic of 
Vietnam.

6.  Prior to January 8, 2008, the Veteran's Grover's disease 
did not cover 20 percent or more of his body, or 20 percent 
of the exposed areas of his body, and did not require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during a 12-month period.   

7.  As of January 8, 2008, the Veteran's Grover's disease 
affected 25 percent of his body.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension is not proximately caused or 
aggravated by his service-connected PTSD, nor was it incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).

2.  The Veteran's obstructive sleep apnea is not proximately 
caused or aggravated by his service-connected PTSD, nor was 
it incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2008).

3.  Chloracne was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

4.  Sebaceous hyperplasia was incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

5.  Arthritis of the right hip was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

6.  Bilateral foot neuropathy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

7.  The criteria for a disability rating in excess of 10 
percent for Grover's disease were not met prior to January 8, 
208.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, and 4.118, Diagnostic Code 7806 (2008).

8.  The criteria for a disability rating of 30 percent for 
Grover's disease are met as of January 8, 2008.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 
4.118, Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice on his various claims for service 
connection was provided to the Veteran in July 2004, October 
2004, December 2005, March 2006, April 2006 and May 2006, 
prior to the initial AOJ decisions on his claims.  Additional 
notice was provided to the Veteran in August 2006.  The Board 
finds that the notices provided fully comply with VA's duty 
to notify.  Likewise, the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  He was told it was his 
responsibility to support the claims with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the Veteran 
submitted evidence in connection with his claims, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claims.  Thus the Board finds 
that the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
Veteran, and any error in this regard is harmless.   

The Board notes that service connection for Grover's disease 
was granted in a September 2006 rating decision and was 
evaluated as zero percent disabling.  The Veteran disagreed 
with the noncompensable evaluation of this now service-
connected disability in March 2007.  Since the Veteran's 
claim was initially one for service connection, which has 
been granted, the Board finds that VA's obligation to notify 
the Veteran was met as the claim for service connection was 
obviously substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, any deficiency in notice 
relating to the Veteran's appeal for an increased rating is 
not prejudicial to the Veteran.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

For service connection claims, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The Veteran was afforded VA examinations on his 
claims for service connection for hypertension, sleep apnea, 
right hip disorder and skin disorders in May 2007 and June 
2007.  

The Board notes, however, that the Veteran has not been 
afforded VA examination to address his claim of service 
connection for bilateral foot neuropathy.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, the courts have 
determined that there are four factors for consideration.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).
	
These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon, supra.

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service. The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are devoid of any 
evidence that neuropathy of the lower extremities was present 
during service, nor does the Veteran allege that such a 
condition was present during his service.  In fact, the 
Veteran's February 2008 testimony clearly indicates that he 
lacks knowledge of whether he had any symptoms of peripheral 
neuropathy while in service or shortly thereafter.  The 
Veteran has indicated that he believes that his peripheral 
neuropathy must be related to his service, including his 
exposure to Agent Orange, because he does not have any other 
disorder which is known to cause peripheral neuropathy.  The 
Veteran's belief that there is no explanation for peripheral 
neuropathy except incurrence in service is not an 
"indication" that the disorder "may" be associated with 
the veteran's service so as to require VA examination or 
medical opinion.  

Under the circumstances, since there is no evidence 
indicating that the Veteran's current bilateral foot 
neuropathy may be associated with his military service 
(including exposure to Agent Orange), VA need not conduct an 
examination because the information and evidence of record, 
as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4); McLendon, supra.  As service and post-service 
medical records provide evidence against this claim, 
indicating no connection between service and the claimed 
disorder, an examination as to this issue would serve no 
useful purpose.  For these reasons, a medical examination or 
opinion as to this matter is not necessary for an adequate 
decision.

Regarding the duty to assist for increased rating claims, 
this includes providing the Veteran a thorough and 
contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA skin 
examination in May 2007.  Significantly, the Board observes 
that he does not report that the condition has worsened since 
he was last examined, and thus a remand is not required 
solely due to the passage of time.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Service Connection Claims

Laws and Regulations

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Hypertension 
is subject to such presumption if appearing within one year 
following service discharge.

The Veteran has claimed that his hypertension and sleep apnea 
have been caused by his service-connected PTSD.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.
 
VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

Finally, the Veteran has claimed that he has chloracne and 
arthritis of the right hip due to exposure to Agent Orange 
while serving in the Republic of Vietnam.  The laws and 
regulations pertaining to Agent Orange exposure provide for a 
presumption of service connection due to exposure to 
herbicide agents for Veterans who have one of several 
diseases and served on active duty in Vietnam during the 
Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) and 
3.309(e); see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  
A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service, under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  No other 
condition other than one listed in 38 C.F.R. § 3.309(a) will 
be considered chronic.  38 C.F.R. § 3.307(a).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a Veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA 
General Counsel has determined that the regulatory definition 
of "service in the Republic of Vietnam" in 38 C.F.R. 
§ 3.307(a)(6)(iii), requires that an individual actually have 
been present within the boundaries of the Republic of Vietnam 
to be considered to have served there, through inclusion of 
the requirement for duty or visitation in the Republic of 
Vietnam.  VAOPGCPREC 27-97.   

Even if VA finds a Veteran is not entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  


1.  Hypertension 

The Veteran claims that he has hypertension that is secondary 
to his service-connected PTSD, and alternatively contends 
that his hypertension should have been diagnosed during 
service or soon thereafter.  A service September 1970 service 
separation examination discloses that the Veteran's blood 
pressure was recorded as 120/80.

The Veteran further contends that he was pre-hypertensive, 
with blood pressure nearing 90 (diastolic) for many years 
before hypertension was medically diagnosed.  A January 1999 
private treatment note indicates that the Veteran reported 
for his first visit with this doctor.  He reported that he 
had been getting his blood pressure checked and occasionally 
had a reading on the bottom of 90 to 92.  For the most part, 
however, he said that his pressures are similar to 130/84 
(his blood pressure on the day of treatment).  No diagnosis 
of hypertension was given, but the doctor noted that they 
would watch his blood pressure over the next couple of weeks 
to see if he needed medication for it.

A December 2001 consult note shows that the Veteran denied 
having a history of hypertension.  In January 2003, the 
Veteran's blood pressure was up.  He was assessed to have 
hypertension and given medication for it.  A March 2004 
treatment note indicates he was seen for follow up on his 
hypertension.  His blood pressure was doing well on 
medication.  A June 2005 treatment note, however, shows that 
the Veteran was not taking medication and was going to resume 
exercise therapy and diet for control of his blood pressure.

The Veteran underwent VA examination for his hypertension in 
June 2007.  At that time, the Veteran related the onset of 
essential hypertension in 2003 and being placed on 
medication, which was later discontinued in favor of 
conservative management.  He related that his current blood 
pressure demonstrates good control with normal readings 
intermixed with slight elevations during periods of stress.  
He continues to treat his hypertension with managing his PTSD 
and a low-salt diet.  The examiner's assessment was that the 
Veteran has essential hypertension.  He opined that the 
Veteran's hypertension is not a result of his PTSD.  His 
reasoning was that there have been no cardiac studies that 
consistently confirm that PTSD results in sustained blood 
pressure elevation.  Although PTSD can cause labile blood 
pressure elevations during times of stress, there have been 
no studies to confirm that sustained essential hypertension 
is a result of PTSD.  Rather the Veteran's blood pressure 
elevations from PTSD would be physiologic and do not result 
in sustained hypertension as one would see with essential 
hypertension.

The Veteran has presented no evidence, other than his own 
testimony at the February 2008 video hearing, that his 
hypertension is a result of his service-connected PTSD.  In 
particular, the Veteran's blood pressure, as recorded at the 
time of service separation examination, does not disclose 
hypertension as defined for VA purposes.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (hypertension is defined as diastolic 
blood pressure predominantly 90 or above).  The Veteran has 
not identified or submitted medical evidence that his 
diastolic blood pressure was predominantly 90 or above within 
one year after his service discharge.  The Veteran has not 
provided any medical evidence or opinion that hypertension 
should have been diagnosed when the Veteran was pre-
hypertensive, that is, when his diastolic blood pressure was 
predominantly below 90.

As a lay person, the Veteran is competent to testify as to 
his observations.  However, diagnostic blood pressure cannot 
be visually observed.  The Veteran's belief that his blood 
pressure was in a certain range can only be supported by 
clinical evidence reporting blood pressure as determined 
through application of medical devise used to measure blood 
pressure.  The Veteran is not competent to establish a 
medical diagnosis of hypertension or show a medical etiology 
linking hypertension to PTSD merely by his own assertions, 
because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Because the Veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a nexus 
exists between his hypertension and his service-connected 
PTSD.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran's hypertension was incurred in service, or within a 
presumptive period thereafter, or is proximately due to or 
the result of his service-connected PTSD.  The clinical 
evidence presents a clear picture establishing that 
hypertension was not clinically present, as defined for VA 
purposes, until many years had elapsed after the Veteran's 
service.  The Veteran's service treatment records fail to 
show any treatment for or diagnosis of hypertension in 
service.  At his separation examination in September 1970, 
the Veteran denied any history of hypertension and no 
abnormality was found on physical examination.  Thus, the 
service treatment records fail to show that hypertension was 
manifested in service.  

Post-service clinical records are entirely unfavorable to a 
finding that hypertension was present during a presumptive 
period.  The Veteran was not diagnosed to have hypertension 
until 2003, approximately 33 years after his separation from 
service.  As hypertension did not manifest within one year of 
the Veteran's separation from service, service connection on 
a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307 
and 3.309(a).  Furthermore, the absence of any diagnosis for 
many years after service is negative evidence against finding 
that the Veteran's hypertension is related to his active 
service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

The VA examiner provided a clear opinion that the Veteran's 
hypertension was not etiologically related to the Veteran's 
PTSD.  The opinion is based upon sound medical principles, 
and there is no competent evidence that contradicts the 
opinion.  Furthermore, although the Veteran's PTSD may cause 
labile elevations of the Veteran's blood pressure, the VA 
examiner clearly stated that it was unlikely to result in 
sustained hypertension.  Thus, the preponderance of the 
evidence is also against a finding the Veteran's hypertension 
is aggravated by his service-connected PTSD.  Thus, service 
connection on a secondary basis is not warranted.

Thus, the preponderance of the evidence is against finding 
that the Veteran's hypertension is related to his active 
service.  The preponderance of the evidence is against 
finding that the Veteran's hypertension manifested within one 
year after service.  Thus, the preponderance of the evidence 
is against service connection on a direct or presumptive 
basis.  The preponderance of the evidence being against the 
Veteran's claim for service connection for hypertension as 
secondary to or aggravated by PTSD.  As the evidence is 
against the claim for service connection for hypertension on 
any basis, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b).  Consequently, the 
Veteran's claim must be denied.

2.  Sleep Apnea

The Veteran claims that he has sleep apnea secondary to his 
service-connected PTSD, or, alternatively, that service 
connection should be granted for his diagnosed insomnia.  

The medical evidence of record shows that the Veteran was 
diagnosed to have obstructive sleep apnea in September 2005.  
He also has been diagnosed to have sleep onset/sleep 
maintenance insomnia.

The Veteran underwent VA examination in June 2007 for this 
condition.  After review of the records and examination, the 
examiner diagnosed the Veteran to have obstructive sleep 
apnea.  The examiner opined that the Veteran's obstructive 
sleep apnea was not a result of his PTSD.  The examiner's 
reasoning was that there have been no studies to show that 
PTSD causes obstructive sleep apnea.  Rather, this condition 
comes about in obese individuals that have certain anatomical 
structure of the head and neck, which predisposes them to 
sleep apnea.  Thus the examiner opined that it would be more 
likely than not that the Veteran's sleep apnea is from some 
other cause related to these factors rather than his PTSD.

In support of his claim, the Veteran submitted additional 
evidence in February 2008 directly to the Board with waiver 
of AOJ consideration.  Included in this evidence is a January 
2008 treatment note from a private pulmonologist.  This 
doctor indicated that the Veteran has both obstructive sleep 
apnea and sleep onset/sleep maintenance insomnia.  In the 
discussion section of this treatment note, the doctor 
indicated that the Veteran's obstructive sleep apnea was 
being treated well with CPAP therapy.  The provider did not 
render an opinion as to any relationship between obstructive 
sleep apnea and the Veteran's service-connected PTSD.  

However, consistent with the Veteran's testimony before the 
Board, the provider did comment that the Veteran's insomnia 
may be aggravated or secondary to his anxiety/PTSD.  The 
Board notes that the Veteran has been granted service 
connection for PTSD.  The Board further notes that insomnia 
was described in VA examinations as a symptoms related to the 
Veteran's PTSD.  Thus, the provider's statement that the 
Veteran's PTSD may be aggravating his insomnia is, in effect, 
consistent with the reports of the examiners who assigned a 
diagnosis of PTSD, and does not support a grant of service 
connection for insomnia as a disability separate from PTSD.  

The Veteran has presented no evidence, other than his own 
testimony at the February 2008 video hearing, that his 
obstructive sleep apnea is a result of his service-connected 
PTSD.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a nexus 
exists between his obstructive sleep apnea and his service-
connected PTSD.

Based upon the above evidence, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran's obstructive sleep apnea is proximately due to, the 
result of or aggravated by the Veteran's PTSD.  The VA 
examiner provided a clear opinion based upon sound medical 
principles, and there is no competent evidence that 
contradicts him.  Thus, service connection for sleep apnea on 
a secondary basis is not warranted.

With regard to the Veteran's insomnia, the Board finds that 
this is a symptom of his PTSD that is used in evaluating that 
service-connected disability.  Thus, a separate rating is not 
warranted as this would constitute impermissible pyramiding.  
38 C.F.R. § 4.14 (one symptom, in this case, insomnia, cannot 
be rated under more than one diagnostic code).  

The Board also finds that service connection is not warranted 
on a direct basis.  The Veteran's service treatment records 
fail to show any treatment for or diagnosis of obstructive 
sleep apnea in service.  At his separation examination in 
September 1970, the Veteran denied any history of trouble 
sleeping and no abnormality was found on physical 
examination.  Thus, the service treatment records fail to 
show any chronic condition existed in service.

Furthermore, the medical evidence establishes that no 
diagnosis of sleep apnea was assigned until September 2005, 
35 years after the Veteran's separation from service.  The 
absence of any diagnosis for many years after service is 
negative evidence against finding that the Veteran's sleep 
apnea is related to his active service.  Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Thus, the preponderance of the evidence is against finding 
that the Veteran's sleep apnea is related to his active 
service; and service connection on a direct basis is also not 
warranted.

The preponderance of the evidence being against the Veteran's 
claim for service connection for sleep apnea on any basis, 
the benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.


3.  Skin disorder, to include chloracne

The Veteran has claimed service connection for chloracne as 
related to exposure to Agent Orange during service in the 
Republic of Vietnam.  A review of the medical evidence, 
however, fails to show that he currently has chloracne.  
However, the evidence shows that the Veteran has sebaceous 
hyperplasia, mostly in the periauricular area, that has been 
related to have its onset in service in 1969.

Under 38 C.F.R. § 3.310(e), chloracne must present within one 
year of last exposure to herbicides in order to be presumed 
to have been incurred as a result of herbicide exposure while 
serving in the Republic of Vietnam.  The Veteran's last day 
of service in the Republic of Vietnam was November 7, 1969.  
The subsequent service treatment records, including the 
Veteran's separation examination reports from September 1970, 
fail to show any complaints of, treatment for or diagnosis of 
chloracne.  Nor are there any post-service medical records 
showing a diagnosis of chloracne within two months of the 
Veteran's discharge.  Thus, the Board finds that the Veteran 
is not entitled to service connection for chloracne based 
upon a presumption of exposure to Agent Orange.

The Veteran also has failed establish that he presently has 
chloracne.  He has not identified any medical evidence for 
treatment of chloracne.  At the video hearing before the 
undersigned, the Veteran admitted that no doctor has said to 
him that he has chloracne.  Rather he testified that he has 
been diagnosed to have Grover's disease, and that he has 
"something in the ear area" that he called "blackheads," 
which he has had since service.  In addition, a statement 
from the Veteran's treating mental healthcare provider 
indicates that the Veteran was diagnosed to have chloracne at 
the Dallas VA Medical Center, but fails to say when the 
claimed diagnosis was made.  The evidence shows, however, 
that the Veteran did not move to Dallas until the 1980s, many 
years after his separation from service.  Thus, these 
treatment records would not be relevant to show that the 
Veteran has chloracne related to service, especially exposure 
to Agent Orange.

In addition, the post-service private treatment records show 
treatment of a variety of skin disorders, but not chloracne.  
A February 2003 dermatologist's letter to the Veteran's 
primary care physician indicates that the Veteran had mild 
sebaceous hyperplasia on his face and mild seborrhea of the 
occipital scalp.  He clearly indicated that there was no 
evidence of chloracne.  Private treatment records from 
November 2003 to January 2006 from other dermatologists also 
fail to show any treatment for or diagnosis of chloracne, 
although they do note the presence of sebaceous hyperplasia 
and treatment therefor.  

The Veteran underwent a VA skin examination in May 2007 at 
which he reported developing periauricular blackheads in 1969 
after Vietnam, which he called chloracne.  The Veteran 
reported continuing to develop multiple blackheads.  He is 
not specifically treated for this condition, but his 
treatment for Grover's disease helps somewhat with it.  On 
physical examination, he had no open or closed comedones.  He 
had a few clusters of yellow umbilicated papules consistent 
with sebaceous hyperplasia in his periauricular area.  He 
also had no visible residual scarring from acne or chloracne.  
The examiner's impression was that the Veteran did not 
exhibit evidence of chloracne at that time.  Rather he had 
sebaceous hyperplasia.  The examiner placed the onset of this 
condition in 1969, and stated that the course has been 
chronic.  

The only evidence that the Veteran has chloracne is the 
Veteran's own lay statements.  As a lay person, however, he 
is not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements are afforded little 
weight as to whether he has chloracne that is related to his 
military service, especially due to exposure to Agent Orange 
in the Republic of Vietnam.

Thus, the Board finds that the medical evidence fails to 
establish that the Veteran has a current disability related 
to chloracne.  Congress has specifically limited entitlement 
to service-connected benefits to cases where there is a 
current disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Therefore, service 
connection for chloracne is denied because the medical 
evidence fails to establish the Veteran has a current 
disability for which service connection may be granted or 
that chloracne manifested within the applicable presumptive 
period.  

However, the evidence establishes that the Veteran currently 
has a skin disorder diagnosed as sebaceous hyperplasia.  The 
Board finds the evidence is at least in equipoise as to 
whether this condition had its onset in service.  The Veteran 
is credible to testify that he had "blackheads" that began 
in service and have continued since then.  The private 
treatment records show current treatment for this condition.  
Finally, the VA examiner stated that this condition had its 
onset in 1969 (while Veteran was in service), and that this 
condition has been chronic.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board finds that this evidence raises a reasonable doubt 
as to whether the Veteran's currently diagnosed sebaceous 
hyperplasia had its onset in service.  Thus, in resolving 
reasonable doubt in favor of the Veteran, the Board finds 
that service connection for sebaceous hyperplasia is 
warranted.  




4.  Right Hip Disorder 

The Veteran has two contentions with regard to his right hip 
disorder, which is status post total hip replacement.  First, 
he contends that he has arthritis that is related to exposure 
to Agent Orange in Vietnam.  (See July 2006 claim.)  The 
second contention is that he has avascular necrosis that is 
related to scarlet fever that he had in service.  (See June 
2007 VA examination report and February 2008 hearing 
transcript.)

The post-service medical evidence shows that the Veteran was 
first seen in July 2005 with complaints of right hip pain for 
two weeks after walking on a treadmill with the pain getting 
worse.  The assessment was possible tendonitis of the right 
hip.  He received an injection.  The Veteran was seen for 
follow up in August 2005.  He reported that he walks on the 
treadmill a lot for exercise and his right hip began 
bothering him a few weeks ago.  He said he has been pain free 
since receiving the injection a month before.  A pelvic x-ray 
taken in March 2006 revealed significant osteoarthritis of 
the right hip.  Thereafter, the Veteran underwent a total hip 
replacement in May 2006.  The surgical pathology report 
reveals that the specimen labeled "right femoral head" 
contained an area of necrosis in which the bony trabeculae 
lacked viable osteocytes with new bone formation in this 
area.  The assessment was avascular necrosis of the right 
femoral head.  

Initially the Board notes that neither osteoarthritis or 
avascular necrosis are an enumerated disease subject to 
presumptive service connection based upon exposure to 
herbicides in the Republic of Vietnam.  See 38 C.F.R. 
§ 3.309(e).  Thus, service connection for the Veteran's right 
hip disorder is not warranted on a presumptive basis as 
related to exposure to Agent Orange in service.

The Board also notes that the Veteran was not diagnosed to 
have osteoarthritis of the right hip until 2005, about 35 
years after his separation from service.  As there is no 
medical evidence showing that osteoarthritis of the right hip 
manifested to a compensable degree within one year of the 
Veteran's separation from service, presumptive service 
connection is also not warranted the basis of an enumerated 
chronic disease.  See 38 C.F.R. §§ 3.307(a) and 3.309(a).  
The Board notes that avascular necrosis is not an enumerated 
chronic disease subject to presumptive service connection.  
See 38 C.F.R. § 3.309(a).

Finally, the Board finds that service connection for the 
Veteran's right hip disorder is not warranted on a direct 
basis.  The service treatment records are silent for any 
treatment or diagnosis related to the Veteran's hips.  The 
Veteran's separation examination reports show the Veteran 
denied any history of joint pain and no abnormality was found 
on examination.  The Board does note, however, that the 
service treatment records show that the Veteran was treated 
in February 1967 for what initially appeared to be 
pharyngitis, and in March 1967, he returned with complaints 
of a rash on his chest in addition to a sore throat.  He was 
thought to possibly have scarlet fever and was admitted to 
the hospital.  At the end of March, after being transferred, 
he was seen again for complaints of a rash all over his body.  
The impression was scarlet fever versus tonsillitis with 
allergic rash.  Lab testing was positive for alpha strep.  A 
March 31, 1967 treatment note indicates that the Veteran's 
rash was almost completely clear and his throat was better.  
No additional notes are seen for complaints of any residuals 
from the scarlet fever.  The Veteran's separation examination 
was negative for any abnormalities.  There is, therefore, no 
evidence of any chronic disability in service due to scarlet 
fever or related to the right hip.

The Veteran underwent a VA examination in June 2007.  The 
examiner discussed the Veteran's history of scarlet fever in 
1967, and noted that the infection was treated with 
antibiotics with resolution of symptoms over a few weeks.  
The examiner noted that the Veteran denied any history of 
rheumatic fever of joint complications from the strep 
infection at that time.  He also denied any recurrence of 
strep-related illnesses since the initial rash.  He claimed, 
however, that he developed the right hip condition as a 
result of the scarlet fever.  

After reviewing the claims file and examining the Veteran, 
the examiner's assessment was degenerative joint disease of 
the right hip, postop right total hip arthroplasty.  
Regarding the degenerative joint disease of the right hip, 
the examiner stated that he did not feel that this condition 
resulted from the Veteran's scarlet fever in service.  The 
examiner stated that the medical records suggest a diagnosis 
of scarlet fever that was limited to skin without evidence of 
joint involvement as one would see with rheumatic fever or 
other joint infections from strep.  The examiner remarked 
that scarlet fever is usually an immunologic reaction to the 
infection involving the skin.  He said that the Veteran 
recovered totally from the skin standpoint, and there was no 
evidence that he had any joint morbidity as a result of the 
scarlet fever at that time.  The examiner opined that the 
Veteran's degenerative process would more likely be related 
to aging as well as other stresses during his life.  It was 
not felt that the Veteran's recent right hip complaints could 
be attributed to the remote infection for these reasons.  

The Veteran has presented no evidence, other than his own 
testimony at the February 2008 video hearing, that his 
current right hip disorder (whether due to osteoarthritis or 
avascular necrosis) is a result of any injury or disease in 
service.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology for 
avascular necrosis of a joint based on his personal 
observations, as necrosis of a bone cannot be observed by a 
lay person.  The Veteran's assertion that his right hip 
disorder is related to an infectious disease in service does 
not establish such etiology, as such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Because the Veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether his 
osteoarthritis or avascular necrosis of the right hip is 
related to his military service, especially due to either 
exposure to Agent Orange in the Republic of Vietnam or 
scarlet fever suffered in service.

Based upon the above evidence, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran's current right hip disorder, status post total hip 
replacement, is related to any injury or disease incurred in 
service.  The VA examiner provided a clear opinion based upon 
sound medical principles, and there is no competent evidence 
that contradicts him.  Furthermore, the Veteran was not 
diagnosed to have any disorder with his right hip until July 
2005, 35 years after his separation from service.  Nor does 
he report a continuity of symptomatology since service.  The 
absence of any complaints or diagnosis for many years after 
service is negative evidence against finding that the 
Veteran's current right hip disorder is related to his active 
service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed.Cir. 2000) (service incurrence may be rebutted 
by the absence of medical treatment for the claimed condition 
for many years after service).  

The preponderance of the evidence is, therefore, against the 
Veteran's claim for service connection for a right hip 
disorder.  The preponderance of the evidence being against 
the Veteran's claim, the benefit of the doubt doctrine is not 
applicable.  Consequently, the Veteran's claim must be 
denied.

5.  Bilateral Foot Neuropathy 

The Veteran claims service connection for bilateral foot 
neuropathy as related to exposure to Agent Orange during 
service in the Republic of Vietnam.  

The post-service medical records show that, in February 2001, 
the Veteran complained to his primary care physician of 
having numbness in the left leg over the anterior thigh but 
not below the knee, not worsened by ambulation.  He denied 
having back pain, hip pain or trauma.  The assessment was 
meralgia paresthetica.  He was eventually referred to a 
neurologist whom he saw in December 2001.  At that time, he 
complained of numbness on the anterior lateral thigh for 8 to 
10 months and left foot numbness intermittently for 3 months.  
He reported that, as a child he fell off a bike and broke his 
left femur, but this had been asymptomatic until early 2001 
when the numbness developed.  Electrophysiological studies 
were normal.  The neurologist suspected that the Veteran was 
developing a mild lumbar radiculopathy even though the 
Veteran had no complaints of back pain and, thus far, the 
only manifestation was intermittent numbness of the left leg 
with exercise.  

A March 2004 treatment note from the Veteran's private 
primary care physician shows him reporting that he still 
suffers from numbness in his legs and feet with significant 
amount of tingling and burning sensation.  The assessment was 
neuropathy.  The Veteran underwent nerve conduction velocity 
testing in April 2004 that revealed he has generalized 
acquired sensory motor polyneuropathy (axonal).  He underwent 
electrodiagnostic testing again in March 2006, but these 
tests were negative for significant findings.  The Veteran 
has, however, continued to complain of numbness and burning 
sensations in his bilateral lower extremities since then.  
Thus, despite the March 2006 negative electrodiagnostic 
tests, the Board finds that the Veteran has a current 
disability, to wit, bilateral foot neuropathy.

The Board finds, however, that service connection on a 
presumptive basis as related to exposure to herbicides in the 
Republic of Vietnam is not warranted because the evidence 
fails to establish that the Veteran had acute or subacute 
peripheral neuropathy.  The term "acute or subacute 
peripheral neuropathy" is defined by regulation as 
"transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset."  38 C.F.R. 
§ 3.309(e), Note 2.  

The Veteran served in the Republic of Vietnam from November 
1968 to November 1969.  The Veteran's service treatment 
records from November 1968 to his separation from service in 
September 1970 are silent for any complaints of, treatment 
for or diagnosis of acute or subacute peripheral neuropathy.  
In addition, the Veteran has not submitted any medical 
evidence showing acute or subacute peripheral neuropathy 
within two years of November 1969, which would be the last 
possible date of exposure to an herbicide.  Moreover, the 
Veteran admitted at the February 2008 video hearing that he 
does not recall whether he had numbness during or shortly 
after service stating "that's 40 years ago and I don't 
remember if it popped up then, but ... it's here now."  As 
there is no evidence to show that the onset of the Veteran's 
current bilateral foot neuropathy was within weeks or months 
following exposure to an herbicide agent, presumptive service 
connection based upon the presumption of exposure to 
herbicides in the Republic of Vietnam is not warranted.


The Board also finds that the preponderance of the evidence 
is against finding that the Veteran's bilateral foot 
neuropathy is directly related to his military service.  As 
the service treatment records are silent for any complaints 
or findings of neuropathy in service, there is no showing of 
a chronic disability in service.  

Furthermore, there is no showing of a continuity of 
symptomatology since service.  Where chronicity of a disease 
is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303(b).  It is clear from the record 
that the Veteran's neuropathy did not present until 2001 at 
the earliest.  Furthermore, the Veteran has not reported a 
continuity of symptomatology since service.  The Veteran 
testified the he believed that his peripheral neuropathy was 
related to his service, because he did not have diabetes or 
any other disorder which would logically explain why he had 
peripheral neuropathy.  Tr. 17.  

However, the Veteran did not testify that any provider has 
advised him that his peripheral neuropathy or the current 
severity of that disorder is explained only by onset related 
to service.  The Veteran has not provided any support for his 
belief that incurrence in service is the only explanation for 
the current diagnosis of peripheral neuropathy.  Since 
peripheral neuropathy is not a disorder that a lay person may 
observe, the Veteran's belief that he incurred peripheral 
neuropathy in service is not an "indication" that the 
disorder may be related to service, absent any continuity of 
symptoms.  The Veteran's testimony establishes that there is 
no evidence available to show continuity of symptoms.  
Disorders diagnosed after discharge may be service connected 
if all the evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  However, the Veteran's 
belief that there is no other explanation for the disorder is 
not "evidence" which requires development of medical 
opinion.  

The Veteran has presented no evidence, other than his own 
testimony at the February 2008 video hearing, that his 
current bilateral foot neuropathy is a result of any injury 
or disease in service, including exposure to Agent Orange.  
As a lay person, however, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether his 
bilateral foot neuropathy is or "may" be related to his 
military service, especially due to exposure to Agent Orange 
in the Republic of Vietnam during service.
 
Thus, the Board finds that the preponderance of the evidence 
is against finding that the Veteran's current bilateral foot 
neuropathy may be related to his service, or may be presumed 
related to exposure to Agent Orange.  The preponderance of 
the evidence being against the Veteran's claim, the benefit 
of the doubt doctrine is not applicable.  Consequently, the 
Veteran's claim must be denied.

III.  Increased Rating Claim, Grover's Disease

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

By rating decision issued in September 2006, the Veteran was 
granted service connection for Grover's disease evaluated as 
nondisabling effective March 17, 2006 (the date the Veteran's 
claim was received).  The Veteran disagreed with the 
noncompensable evaluation in a March 2007 Notice of 
Disagreement.  By rating decision issued in June 2007, a 10 
percent disability rating was assigned back to the date of 
service connection.  Thus the Veteran's claim for a higher 
evaluation is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Board notes that there is not a diagnostic code 
specifically for Grover's disease.  When an unlisted 
condition is encountered, it is permissible to rate the 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  
38 C.F.R. § 4.27 (2006).  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's Grover's disease has been evaluated under 
Diagnostic Code 7806 as analogous to eczema or dermatitis.  
Diagnostic Code 7806 provides for a 10 percent rating where 
less than 5 percent, but less than 20 percent of the entire 
body is covered, or at least 5 percent but less than 20 
percent of exposed areas affected are covered, or there is 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  

A 30 percent rating is warranted where the condition affects 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent maximum 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board notes that the Veteran began treatment with a 
dermatologist in 2003 for various skin disorders including 
rashes on his chest, abdomen and back that was diagnosed to 
be Grover's disease by skin biopsy in January 2005.  However, 
the Veteran's claim for service connection was not filed 
until March 17, 2006, so VA is not authorized to grant 
service connection prior to that date.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2).

The medical evidence shows that the Veteran underwent 
ultraviolet B (UVB) treatment for his Grover's disease in 
2005.  A January 2006 treatment indicates his Grover's 
disease was very stable subsequent to this treatment.  He was 
continued on Dapsone with instructions to increase his dosage 
if he has an exacerbation.  It was also recommended that he 
use SPF 30 sunscreen daily and avoid being very hot.  

There are no subsequent treatment records in the claims file 
except a private treatment not dated January 8, 2008 that the 
Veteran submitted with waiver of AOJ consideration to the 
Board in February 2008.  This January 2008 treatment note 
indicates that the Veteran has several excoriated small 
papules and vesicles on his chest, abdomen and back that 
covered a total of 25 percent of his body.

The Veteran underwent VA skin examination in May 2007.  The 
Veteran reported the onset of this condition in 2002 and 
treatment with various medications including minocycline and 
doxycycline (antibiotics).  He had also been treated with UVB 
light therapy.  Most recently he was switched to Dapsone, an 
antibiotic, which he continues to take.  STEDMAN'S MEDICAL 
DICTIONARY 458 (27th ed. 2000).  The Veteran said that it 
helps keep this condition under control.  On physical 
examination, he had a few scattered erythematous papules on 
his chest and back.  The examiner stated that total body 
surface area affected was approximately 10 percent without 
any exposed areas affected.  There was no scarring present.

Based upon this evidence, the Board finds that the Veteran's 
disability picture was consistent with a 10 percent 
disability rating prior to January 8, 2008.  The evidence of 
record fails to show that the condition affected 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected.  The VA examiner stated that only 10 percent 
of his total body was affected and no percent of exposed 
areas was affected, which fits squarely into the 10 percent 
rating criteria.  

Furthermore, the evidence establishes that the Veteran's 
Grover's disease has not required systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Although the Veteran is on 
oral Dapsone daily, this is not a corticosteroid or other 
immunosuppressive drug.  Thus, a higher disability rating of 
30 percent is not warranted for this period.

However, the Veteran submitted a treatment note dated January 
8, 2008, in which his doctor indicated that his Grover's 
disease covers about 25 percent of the Veteran's body.  Based 
upon this treatment note, the Board finds that the criteria 
for a 30 percent disability rating have been met as of 
January 8, 2008.  A higher disability rating is not 
warranted, however, because the evidence fails to establish 
that the total body area affected is more than 40 percent or 
that his Grover's disease has required constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs over the last 12 months.  

For the foregoing reasons, the Board finds that a disability 
rating higher than 10 percent is not warranted prior to 
January 8, 2008, and a disability rating of 30 percent, but 
no higher, is warranted as of January 8, 2008.  To this 
extent only, the Veteran's appeal is granted.




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a skin disorder claimed 
as chloracne is denied; 
entitlement to service connection for a skin disorder 
diagnosed as sebaceous hyperplasia is granted; the appeal is 
granted to this extent only.

Entitlement to service connection for right hip disorder is 
denied.

Entitlement to service connection for bilateral neuropathy of 
the feet is denied.

Entitlement to an initial disability rating in excess of 10 
percent for Grover's disease is denied prior to January 8, 
2008.

Entitlement to a disability rating of 30 percent for Grover's 
disease is granted as of January 8, 2008, subject to 
controlling regulations governing the payment of monetary 
benefits.


REMAND

Remand is necessary before the Board may complete appellate 
review of the claims of entitlement to service connection for 
purpura, to an increased initial disability rating for PTSD, 
and to an award of TDIU.  

Purpura

The Veteran claims service connection for purpura.  At the 
video hearing in February 2008, the Veteran claimed that it 
was secondary to his Grover's disease.  The Veteran was 
provided with a VA skin examination in May 2007.  Although 
the examiner diagnosed the Veteran to have actinic purpura, 
no opinion as to etiology was provided.  Given the 
allegations at the February 2008 hearing, VA examination is 
needed to determine the etiology of the Veteran's actinic 
purpura, including obtaining opinion as to the likelihood 
that purpura is proximately due to, the result of, or 
aggravated by, service-connected Grover's disease.

PTSD 

As indicated in the introduction to this decision, the Board 
has found that the Veteran's statement received September 12, 
2005, was a Notice of Disagreement as to the 30 percent 
initial disability rating assigned in the March 2005 rating 
decision.  As the RO treated this statement as a new claim, 
the Board's finding requires remand so that the RO can 
adjudicate the Veteran's claim for an increased initial 
disability rating prior to September 12, 2005, in the first 
instance.  Prior to doing so, however, the Board finds that 
additional development is needed.

The March 2005 rating decision references a VA examination 
conducted on March 15, 2004.  In addition, a June 2005 
Medical Assessment Update from the Veteran's private mental 
healthcare provider references a VA examination conducted on 
March 21, 2005.  An August 2005 statement from the Veteran 
also references a VA examination on March 21, 2005.  Finally, 
in a January 2006 VA examination, the examiner also 
references a prior examination but does not indicate its 
date.  A review of the claims file, however, reveals that no 
reports of these referenced VA examinations are of record.  
Thus, remand is necessary for these reports to be associated 
with the claims file prior to the Board adjudicating the 
Veteran's claim for an increased disability rating for his 
PTSD.

Finally, the Board notes that the Veteran has submitted 
multiple statements by his mental healthcare provider 
entitled "Medical Assessment Update."  This mental 
healthcare provider's actual treatment records are not, 
however, a part of the record.  Although most of these 
Medical Assessment Updates summarizes the Veteran's symptoms, 
this mental healthcare provider uses them more to advocate 
for the Veteran by providing rebuttal argument against VA 
adjudication or action.  Although the Board commends this 
mental healthcare provider's desire to advocate for his 
patient, the more relevant records for VA rating purposes 
would be his treatment records.  Thus, on remand, the Veteran 
should be requested to provide VA with a completed release 
form for these mental health records or to provide the 
treatment records himself.

TDIU 

The Veteran filed his claim for a TDIU in October 2006.  At 
that time, the Veteran was working full-time at the position 
he had held since December 1993.  The Veteran submitted 
evidence, however, that he retired on disability on November 
30, 2006.  He claims that his retirement was due to his 
service-connected disabilities, specifically his PTSD, and 
has submitted statements from his employer and his treating 
mental healthcare professional to support his claim.

The Veteran's claim was denied in a March 2007 rating 
decision.  The Board notes that the Veteran was not given 
notice pursuant to VA's obligation under 38 C.F.R. § 3.159 
either prior to or after this decision.  Thus, remand is 
necessary for such notice to be provided to the Veteran.

The Board further notes that, as of September 2005, the 
Veteran meets the schedular criteria for a TDIU.  See 
38 C.F.R. § 4.16(a) (multiple service-connected disabilities 
with at least one rated at 40 percent with a combined rating 
of 70 percent).  Nevertheless, the RO determined that the 
Veteran was capable of gainful employment and denied the 
claim.

Although the Veteran meets the minimum schedular requirements 
for a TDIU, the evidence must still show that the Veteran is 
unable to pursue a substantially gainful occupation due to 
his service-connected disabilities.  Substantially gainful 
employment is defined as work which is more than marginal and 
which permits the individual to earn a living wage.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation; provided that permanent total disability shall be 
taken to exist when the impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
C.F.R. § 4.15.  

The Board notes that the VA examination relied upon by the RO 
in its March 2007 rating decision was conducted in January 
2006, 10 months prior to the Veteran's disability retirement 
and 9 months prior to the Veteran's claim for a TDIU.  Thus 
the RO's reliance on that VA examination was misplaced as 
this VA examination was not timely as to the question of the 
Veteran's ability to follow a substantially gainful 
occupation in October 2006 and thereafter.

The Board also notes that there is a factual error in the 
March 2007 rating decision in that it refers to a statement 
by the January 2006 VA examiner citing a previous report from 
the Veteran's treating mental healthcare provider.  As set 
forth in the rating decision, this provider reportedly said 
that the Veteran's PTSD has little affect on his work.  The 
Veteran's mental healthcare provider has vehemently denied 
that he made this statement.  The Board agrees.  The January 
2006 VA examiner was referring to a statement made by a 
previous VA examiner (the examination report of which, as 
noted above, is not of record), not the Veteran's mental 
healthcare provider.  Again, any earlier statements are not 
timely and the RO's reliance on said report is misplaced in 
adjudicating the Veteran's October 2006 claim for a TDIU.

Thus, the Board finds that VA examination is warranted in 
order to obtain an opinion as to whether the Veteran's 
service-connected disabilities have precluded him from 
following a substantially gainful occupation since October 
2006.  In rendering said opinion, the examiner should only 
consider the Veteran's service-connected disabilities, 
especially his PTSD.

Prior to scheduling the VA examination, however, efforts 
should be undertaken to obtain the Veteran's disability 
retirement paperwork, which are most likely with the Office 
of Personnel Management as the Veteran was a federal 
employee.  (See November 2006 letter.)  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran with VCAA notice that 
is compliant with the current notice 
requirements for establishing entitlement to 
a TDIU.

2.  Contact the Veteran and ask him to 
complete a release form authorizing VA to 
obtain the treatment records of his private 
mental healthcare provider who has treated 
him since 2003.  The Veteran should be 
advised that, in lieu of submitting a 
completed release form, he can submit these 
private medical treatment records to VA 
himself.  If the Veteran provides a completed 
release form, then the medical records 
identified should be requested.  All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  The Veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

3.  Contact the Office of Personnel 
Management and request the Veteran's 
disability retirement records for his 
retirement from federal service in November 
2006.  

4.  Schedule the Veteran for a VA skin 
examination related to his claim for 
service connection for purpura.  The 
claims file must be provided to and 
reviewed by the examiner, who must 
indicate in his/her report that said 
review has been accomplished.

After reviewing the claims file and examining 
the Veteran, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the Veteran's purpura is 
proximately due to, the result of or 
aggravated by his service-connected Grover's 
disease or is otherwise related to any 
disease or injury incurred during service.

5.  Associate with the claims file any VA 
PTSD examination reports from 2004 and 2005 
that are referenced in the record but are not 
part of the claims file.

6.  After the above has been accomplished, 
review the evidence to assure that all 
pending claims for service connection or for 
an increased evaluation have been adjudicated 
and that there is a contemporaneous VA 
examination or clinical treatment records 
that reflect the current severity of each 
service-connected disability, including a 
current Global Assessment of Functioning 
scale score, with discussion of the symptoms 
underlying the assigned score.  

If the examiner concludes that the Veteran's 
service-connected disabilities alone would 
not render him unemployable, the examiner 
should provide an opinion as to the types of 
industrial tasks the Veteran could undertake 
and what types of employment duties his 
service-connected disabilities would impair.  
In particular, describe what types of 
employment activities would be limited 
because of the Veteran's service- connected 
disabilities, and describe the employment 
activities that the Veteran could perform 
despite his service-connected disabilities. 

7.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


